Caton, C. J. This was an action of trespass to personal property, which, at the time of his death, belonged to George W. Gilson, deceased, and was at that time on a farm of the deceased, occupied by the plaintiff below, as tenant. Some time after the decease of Gilson, and, say a month, before the trespass complained of was committed, one Ransom, claiming to be the agent of Mrs. Gilson, the widow, sold the property to the plaintiff below. While the property was thus situated, the defendant below, with others, took and carried away the property. The following instructions, given for the plaintiff below, were excepted to: 2. “ The possession of personal property is prima, facie evidence of ownership, and unless the defendant has proved that the goods and chattels so taken from the possession of the plaintiff and carried away by the defendant (if such were taken and carried away), was the property of the defendant, or of some person other than the plaintiff, they will find for the plaintiff.” 3. “ If the jury believe, from the evidence, that other parties were assisting said Gilson, the defendant, in taking and carrying away said goods and chattels (if such were taken and carried away), then the law is, that each party engaged in the commission of a joint trespass is liable for the acts of all so trespassing.” 7. “If the jury find for the plaintiff, the measure of damages is, what the property is proven to have been worth at the time it was taken and carried away by the defendant.” These instructions assert the most familiar principles of law, and we do not deem it necessary to enter into any discussion to vindicate their propriety. The defendant asked the court to instruct the jury as follows: 4th. “ If the jury find that the plaintiff occupied the farm under an agreement with George W. Gilson, by which he was to receive one-third of the crops for working the farm, that constitutes the relation of master and servant between George W. Gilson and the plaintiff, and the possession of the plaintiff under such circumstances was the possession of George W. Gilson, during Ms lifetime; and after his death the possession of Ms heirs, devisees or legal representatives. And the fact of the plaintiff’s being in the occupancy of the premises under such circumstances, is, of itself, no evidence of title to the personal property on the premises during such time.” Which instruction the judge qualified by adding as follows: “ But, on the contrary, it is no evidence that the personal property in question was not the property of the plaintiff.” To this qualification the defendant excepted. We are entirely unable to see the least objection to this qualification. How the circumstances alluded to could tend to prove that the property did not, at the time of the trespass, belong to the plaintiff, or, at least, was not in his possession, which is a sufficient ownership to maintain this action against a stranger, we are unadvised. The qualification was very proper. The court refused this instruction asked by the defendant : “If the jury believe, from the evidence, that Eansom sold the property in dispute to plaintiff, as the agent of Mrs. Gilson, who was the widow of George W. Gilson, they must find for the defendant, unless it be shown also that the property was the property of George W. Gilson, an,d that she had the right to make such sale as the executrix or administratrix of George W. Gilson, or that she was the owner of the property.” This decision was also excepted to. This was, certainly, properly refused. It was no matter whether the plaintiff got a good title from the agent of Mrs. Gilson or not. His possession was sufficient as against a wrong doer, as the defendant appears to have been, or at least as he might have been but for any thing in this instruction. The evidence of Dixon tends to show that the defendant had something to do with the renting of the farm to the plaintiff, in connection with, and as the agent of, George W. Gilson. But that gave him no right- to interfere subsequently, and especially after the death of George W. Gilson. There was no error in allowing Eansom’s statements, that he was the agent of Mrs. Gilson, which were made at the time of the sale, and as a part of that sale itself, to be given in evidence. We find no error in this record, and the judgment must be affirmed. Judgment affirmed.